DETAILED ACTION

This office action is a response to the 371 application entering national stage from PCT/CN2018/102682 filed on 8/28/2018. Acknowledgment is made of applicant's claim for foreign priority based on an application CN201710806257.X filed in China on 9/8/2017. Claims 1-4, 7-8, 14-17, 20-21, 27-30, 33-34, 40-43 and 46-47 are pending and ready for examination.


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 7-8, 14-17, 20-21, 27-30, 33-34, 40-43 and 46-47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitations: "determining the quantity of beam groups…" in line 2; “determining the quantity of bits…” in line 4. There is insufficient antecedent basis for these limitations in the claim.
Claim 2 recites the limitations: “…HARQ-ACK based on the quantity of the downlink time points…” in line 7-8; and “the quantity of configured or activated serving cells…” in lines 9-10. There is insufficient antecedent basis for these limitations in the claim.
Claim 14 recites the limitations: “determining the division beams...” in line 2; and “determining the quantity of bits…” in line 4. There is insufficient antecedent basis for these limitations in the claim.
Claim 15 recites the limitations: “…based on the quantity of downlink time points…” in lines 7-8; and “the quantity of configured or activated serving cells…” in lines 9-10. There is insufficient antecedent basis for these limitations in the claim. 
Claim 27 recites the limitations: “determine the quantity of beam groups…” in line 5; and “determine the quantity of bits…” in line 6. There is insufficient antecedent basis for these limitations in the claim.
Claim 28 recites the limitations: “…based on the quantity of the downlink time points…” in lines 6-7; and “the quantity of configured or activated serving cells…” in lines 8-9. There is insufficient antecedent basis for these limitations in the claim. 
Claim 41 recites the limitations: “…based on the quantity of the downlink time points…” in lines 6-7; and “the quantity of configured or activated serving cells…” in lines 8-9. There is insufficient antecedent basis for these limitations in the claim.
Claims 3-4, 7-8, 16-17, 20-21, 29-30, 33-34, 40-43 and 46-47 are also rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter because they are depended upon the rejected base claims as set forth above.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1, 14, 27 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (US 2018/0242286, hereinafter Song) in view of Zhang et al. (WO 2017/099831 A1; provided in Applicant’s IDS dated 12/18/2020, hereinafter Zhang).

Regarding claim 1, Song discloses a feedback information transmission method, comprising: receiving configuration information from a base station, and determining the quantity of beam groups based on the configuration information [Song Figure 3, paragraph 0078; UE receives downlink control information (DCI message) from the BS. DCI message may comprise information such as value for set of carriers (Son paragraph 147)];
Determining the quantity of bits of Hybrid Automatic Repeat Request Acknowledgement (HARQ-ACK) based on the quantity of the beam groups [Song paragraph 0079: the UE determines HARQ-ACK codebook size indicating the number of HARQ-ACK bits based on the downlink control information]; and
Generating an HARQ-ACK sequence corresponding to the quantity of the bits and transmitting the HARQ-ACK sequence to the base station [Song paragraphs 0082 and 0083; the UE maps the determined HARQ-ACK codebook size to a DMRS sequence, which is then transmitted to the base station. Also see Song Figures 4-5 and paragraphs 0084-0085].
Although Song discloses that the downlink information includes a value for set of carriers and determining HARQ-ACK bits based on the downlink information (see above), Song does not expressly disclose the feature of the quantity of beam groups based on the configuration information.
However, in the same or similar field of invention, Zhang discloses that downlink control information related to a plurality of beams can be received at a UE (Zhang Figure 11, paragraph 0083). A HARQ process swap indicating HARQ processes and relation to number of beams (Nb) is included in the downlink control information (Zhang paragraph 0077). The UE generates UCI messages based on this information (Zhang paragraph 0086), where UCI includes HARQ feedback information (Zhang 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Song and Zhang to have the features of determining the quantity of beam groups based on the configuration information, and determining the quantity of bits of HARQ-ACK based on the quantity of beam groups. The suggestion/motivation would have been to provide a technique for control signaling for multiple beam transmissions in various multiple beam transmission scenarios (Zhang paragraph 0041); and to facilitate PDSCH retransmission on different beams (Zhang paragraph 0067).

Regarding claim 14, Song discloses a feedback information transmission method, comprising: determining the division of beams, and transmitting configuration information indicating the division of beams to a User Equipment (UE) [Son Figure 1 (paragraph 0045) discloses a network which where a cell or beam 11 is served by a base station. Song Figure 3, paragraph 0078; UE receives downlink control information (DCI message) from the BS. DCI message may comprise information such as value for set of carriers (Son paragraph 147)];
Determining the quantity of bits of HARQ-ACK based on the quantity of beam groups acquired from the division of beams [Song paragraph 0079: the UE determines HARQ-ACK codebook size indicating the number of HARQ-ACK bits based on the downlink control information]; and
Receiving an HARQ-ACK sequence corresponding to the quantity of the bits from the UE [Song paragraphs 0082 and 0083; the UE maps the determined HARQ-ACK codebook size to a DMRS sequence, which is then transmitted to the base station. Also see Song Figures 4-5 and paragraphs 0084-0085].
Although Song discloses that the downlink information includes a value for set of carriers and determining HARQ-ACK bits based on the downlink information (see above), Song does not expressly disclose the feature of configuration information indicating the division of beams to a UE. 
However, in the same or similar field of invention, Zhang discloses that downlink control information related to a plurality of beams can be received at a UE (Zhang Figure 11, paragraph 0083). A b) is included in the downlink control information (Zhang paragraph 0077). The UE generates UCI messages based on this information (Zhang paragraph 0086), where UCI includes HARQ feedback information (Zhang paragraphs 0075-0076). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Song and Zhang to have the features of transmitting configuration information indicating the division of beams to a UE; and determining the quantity of bits of HARQ-ACK based on the quantity of beam groups acquired from the division of beams. The suggestion/motivation would have been to provide a technique for control signaling for multiple beam transmissions in various multiple beam transmission scenarios (Zhang paragraph 0041); and to facilitate PDSCH retransmission on different beams (Zhang paragraph 0067).

Regarding claim 27, Song discloses a UE, comprising a memory, a processor, a transceiver, and a computer program stored in the memory and executed by the processor, wherein the processor is configured to execute the computer program [Song Figures 11 and 12 disclose a UE, and Figure 14 discloses an arrangement used in the UE including a processor, input/output modules, processing unit and computer program product (Song paragraphs 0194-0199)], so as to: receive through the transceiver configuration information from a base station, and determine the quantity of beam groups based on the configuration information [Song Figure 3, paragraph 0078; UE receives downlink control information (DCI message) from the BS. DCI message may comprise information such as value for set of carriers (Son paragraph 147)];
Determine the quantity of bits of HARQ-ACK based on the quantity of the beam groups [Song paragraph 0079: the UE determines HARQ-ACK codebook size indicating the number of HARQ-ACK bits based on the downlink control information]; and
Generate an HARQ-ACK sequence corresponding to the quantity of the bits and transmit the HARQ-ACK sequence to the base station [Song paragraphs 0082 and 0083; the UE maps the determined HARQ-ACK codebook size to a DMRS sequence, which is then transmitted to the base station. Also see Song Figures 4-5 and paragraphs 0084-0085].

However, in the same or similar field of invention, Zhang discloses that downlink control information related to a plurality of beams can be received at a UE (Zhang Figure 11, paragraph 0083). A HARQ process swap indicating HARQ processes and relation to number of beams (Nb) is included in the downlink control information (Zhang paragraph 0077). The UE generates UCI messages based on this information (Zhang paragraph 0086), where UCI includes HARQ feedback information (Zhang paragraphs 0075-0076). Thus, Zhang discloses the features of determining quantity of beam groups and determining HARQ-ACK bits based on the beam information.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Song and Zhang to have the features of determining the quantity of beam groups based on the configuration information, and determining the quantity of bits of HARQ-ACK based on the quantity of beam groups. The suggestion/motivation would have been to provide a technique for control signaling for multiple beam transmissions in various multiple beam transmission scenarios (Zhang paragraph 0041); and to facilitate PDSCH retransmission on different beams (Zhang paragraph 0067).

Regarding claim 40, Song and Zhang disclose the feedback information transmission method according to claim 14 (see rejection of claim 14). Song and Zhang further disclose a base station, comprising a memory, a processor, a transceiver, and a computer program stored in the memory and executed by the processor, wherein the processor is configured to execute the computer program so as to implement the feedback information transmission method according to claim 14 [Song Figures 10 and 13 disclose a base station, and Figure 14 discloses an arrangement used in a base station including a processor, input/output modules, processing unit and computer program product (Song paragraphs 0194, 0197, 0200)]. In addition, the same motivation is used as the rejection of claim 14.


Allowable Subject Matter

Claims 2-4, 7-8, 15-17, 20-21, 28-30, 33-34, 41-43 and 46-47 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAUMIT SHAH whose telephone number is (571)272-6959. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDAN ORGAD can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAUMIT SHAH/Primary Examiner, Art Unit 2414